EXHIBIT 10(iv)

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION

   2

Section 1.1 Terms Defined in the Agreement

   2

Section 1.2 Rules of Construction

   2

ARTICLE 2 PROVISION OF SERVICES

   2

ARTICLE 3 NATURE OF ENGAGEMENT

   3

ARTICLE 4 ALLOCATION OF COSTS

   3

ARTICLE 5 ACKNOWLEDGMENT OF UNIQUE RELATIONSHIP

   4

ARTICLE 6 INVOICES AND PAYMENTS

   4

Section 6.1 Invoices

   4

Section 6.2 Payment

   5

ARTICLE 7 TERM AND TERMINATION

   6

Section 7.1 Initial Term

   6

Section 7.2 Renewal Terms

   6

Section 7.3 Extension of Telecom Carrier Contract Services

   6

Section 7.4 Extension in Connection with Termination Assistance

   6

Section 7.5 Termination

   6

Section 7.6 Rights Upon Termination

   6

Section 7.7 Cessation of Performance; Payment

   7

Section 7.8 Termination Assistance Services

   7

Section 7.9 Survival of Selected Provisions

   9

ARTICLE 8 OWNERSHIP OF CERTAIN EQUIPMENT

   9

ARTICLE 9 SERVICE LEVELS

   10

Section 9.1 General

   10

Section 9.2 Future Service Levels

   11

Section 9.3 Review and Remedy

   11

ARTICLE 10 PROJECT MANAGEMENT AND ADMINISTRATION

   11

Section 10.1 Senior Representatives; Monthly Reviews

   11

Section 10.2 Account Managers; Weekly Meetings

   11

Section 10.3 Capacity Planning

   12

Section 10.4 Ad Hoc Project Planning

   12

Section 10.5 Personnel Decisions

   12

Section 10.6 Efficient Use of Resources

   12

ARTICLE 11 SOFTWARE

   12

Section 11.1 Third Party Agreements

   12

 

i



--------------------------------------------------------------------------------

Section 11.2 Shared Software

   13

Section 11.3 Use and Licensing Restrictions on Shared Software

   13

Section 11.4 Derivative Works

   14

Section 11.5 Application of Current Technology

   14

ARTICLE 12 WARRANTIES AND ADDITIONAL UNDERTAKINGS

   15

Section 12.1 By Provider

   15

Section 12.2 Security

   15

Section 12.3 Virus Avoidance

   15

Section 12.4 Disabling Codes

   15

Section 12.5 Pass-Through Warranties

   15

Section 12.6 Disclaimer of Warranties

   15

Section 12.7 Noninfringement

   16

Section 12.8 Regulatory Proceedings and Compliance with Laws

   16

ARTICLE 13 CONFIDENTIAL INFORMATION

   16

Section 13.1 Confidential Information of Recipient

   16

Section 13.2 Confidential Information of Provider

   16

Section 13.3 Exclusions

   16

Section 13.4 Disclosure

   17

ARTICLE 14 INDEMNITIES

   17

Section 14.1 Losses Defined

   17

Section 14.2 Indemnities for Certain Losses

   17

Section 14.3 Limitation of Liability

   18

Section 14.4 Exclusion of Certain Damages

   18

Section 14.5 Duty to Mitigate

   18

Section 14.6 Time Limit to Make Claims

   19

ARTICLE 15 DISPUTE ESCALATION AND MEDIATION

   19

Section 15.1 Resolution of Disputes by Account Managers

   19

Section 15.2 Involvement of Senior Representatives

   19

Section 15.3 Involvement of Chief Executive Officers

   19

Section 15.4 Non-binding Mediation

   19

Section 15.5 Expenses of Mediation

   20

Section 15.6 Sole Remedy Upon Failure of Mediation

   20

Section 15.7 Continuation of Services and Obligations Pending Resolution of
Disputes

   20

ARTICLE 16 MISCELLANEOUS

   20

Section 16.1 General Audit Rights

   20

Section 16.2 No Audit Rights for Telecommunication

   21

Section 16.3 Recipient Responsible for Third Party Electronic Interfaces

   21

Section 16.4 Subcontracting

   21

Section 16.5 Assignment

   21

Section 16.6 Consents and Approvals

   22

Section 16.7 Relationship of the Parties

   22

 

ii



--------------------------------------------------------------------------------

Section 16.8 Non-solicitation or Hiring of Employees

       22

Section 16.9 Expenses

       22

Section 16.10 Notices

       23

Section 16.11 Amendment and Waiver

       23

Section 16.12 Entire Agreement

       23

Section 16.13 Severability

       23

Section 16.14 Governing Law

       24

Section 16.15 Force Majeure

       24

Section 16.16 Counterparts

       24

EXHIBIT 1.01—INDEX OF TERMS DEFINED IN THE AGREEMENT

       1

ADDENDUM I—TELECOM SERVICES

       1

Telecom Carrier Contract Services

       1

Telecom Support Services

       1

Charges

       1

Expiration / Extension of Current Telecom Carrier Contracts

       1

Telecom Locations

       1

Overview of Telecom Support Services

       1

Specific Telecom Support Services

       2

Personnel Levels and Skills Maintenance

       3

ADDENDUM II—TANDEM SERVICES

       1

General

       1

Locations

       1

Specific Tandem Services

       1

Interface Management

       2

Personnel Levels and Skills Maintenance

       2

Reporting

       3

ADDENDUM III—TRANSITION SERVICES

  INTENTIONALLY DELETED

ADDENDUM IV—AD HOC SERVICES

       1

General

       1

Project Requests: Protect Management

       1

Resource Commitment

       2

ADDENDUM V—ALLOCATION OF COSTS

  INTENTIONALLY DELETED

ADDENDUM VI—TERMINATION FEE

  INTENTIONALLY DELETED

ADDENDUM VII—CAPACITY PLANNING

       1

12-Month Rolling Forecasts

       1

Additional Capacity Requirements

       1

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

 

INTERCOMPANY SYSTEMS/NETWORK SERVICES AGREEMENT

 

This Amended and Restated Intercompany Systems/Network Services Agreement (the
“Agreement”) is between NDCHealth Corporation (formerly known as National Data
Corporation), a Delaware corporation (“NDC” or “Provider”), and Global Payments
Inc., a Georgia corporation (“Global” or “Recipient”) (Global and NDC are each
referred to as a “Party” and both are referred to as the “Parties”), which was
originally dated and made effective as of January 31, 2001 (the “Effective
Date”), was subsequently and repeatedly amended to extend its original term, and
is hereby amended and restated as of June 1, 2003.

 

Background

 

Prior to the Effective Date, NDC had two primary areas of business, the
processing of electronic payments and related information transactions (the
“eCommerce Business”) and the processing of Healthcare provider claims and
related transactions among health care providers and health care insurers as
well as providing Healthcare data base information, (the “Health Business”)

 

The Board of Directors of NDC has determined that it is in the best interests of
NDC and its shareholders for NDC to transfer and assign to Global the capital
stock of National Data Payment Systems, Inc., Global Payment Holding Company,
NDC Holdings (UK) Ltd., Merchant Services U.S.A. and their respective
subsidiaries (the “NDC Global Subsidiaries”) that hold all of the assets and
liabilities that currently constitute NDC’s Global business and a 0.85% general
partnership interest in GPS Holding Limited Partnership as a contribution to the
capital of Global and to receive in exchange therefor shares of Global common
stock, and to thereafter make a distribution (the “Distribution”) on a date (the
“Distribution Date”) to the holders of NDC common stock of all of the
outstanding shares of Global common stock at the rate of eight-tenths (0.8) of a
share of Global common stock for every one share of NDC common stock outstanding
pursuant to a Distribution Agreement, dated as of the date hereof, between NDC
and Global (the “Distribution Agreement”). The Parties intend that the
transactions described in the Distribution Agreement will be effective at the
Effective Time (as that term is defined in the Distribution Agreement). Upon the
Effective Time, NDC’s business will be the Health Business, and Global’s
business will be the eCommerce Business.

 

Although the transactions provided for in the Distribution Agreement and the
Ancillary Agreements (as that term is defined in the Distribution Agreement)
will provide for the separation of NDC and Global into separate and distinct
entities and the substantial separation of their operations, and although the
Parties had, prior to the Effective Date, begun (and in some cases, completed)
the separation of certain computer system and network system functions, other
computer systems and network activities presently shared by the Parties, such as
the network of interrelated Tandem computers and related devices and systems
(the “Tandem System”), and the telecommunication contracts and related devices
and systems (the “Telecom System”) that serve

 



--------------------------------------------------------------------------------

both the Health Business and the eCommerce Business should not be separated as
of the Effective Date for economic reasons for both companies.

 

Accordingly, the Parties deem it to be appropriate and in their best interests
in connection with the Distribution that NDC shall provide to Global certain
services upon the terms and conditions of this Agreement for the period provided
for herein and that Global will pay NDC for such services as set forth herein.

 

Terms and Conditions

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

Article 1 DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1 Terms Defined in the Agreement

 

An index of terms defined in the body of the Agreement is attached hereto as
Exhibit 1.01- Index of Terms Defined in the Agreement.

 

Section 1.2 Rules of Construction

 

In this Agreement, unless the context requires otherwise, the singular shall
include the plural and vice versa. The words “including,” “includes” or
“included,” shall be deemed to be followed by the words “without limitation.”

 

Article 2 PROVISION OF SERVICES

 

(a) “Services” means the services described (i) in Addendum I—Telecom Services
(the “Telecom Services,” which term refers to both the Telecom Carrier Contract
Services described therein (the “Telecom Carrier Contracts Services”) and the
Telecom Support Services described therein (the “Telecom Support Services”));
(ii) in Addendum II—Tandem Services (the “Tandem Services”); and (iii) in
Addendum IV-Ad Hoc Services (the “Ad Hoc Services”).

 

(b) Starting on the Effective Date and continuing during the Term, Provider
shall provide the Services to, and perform the Services for, Recipient, subject
to the terms and conditions of this Agreement and subject to Recipient’s right
to discontinue any of the Services in its sole discretion, provided however that
any such discontinuation will not have an effect on the fixed fee set forth in
Article 4.

 

2



--------------------------------------------------------------------------------

(c) There may be functions, responsibilities, activities and tasks not
specifically described in this Agreement which are required for the proper
performance and provision of the Services and are an inherent part of, or a
necessary sub-part included within, the Services. If such functions,
responsibilities, activities and tasks are determined to be required for the
proper performance and provision of the Services, or are an inherent part, or a
necessary sub-part included within, the Services, such functions,
responsibilities, activities and tasks shall be deemed to be implied by and
included within the scope of the Services, to the same extent and in the same
manner as if specifically described in this Agreement. Each such determination
shall be made by agreement of the Parties or resolved pursuant to the dispute
resolution provisions of Article 15 hereof.

 

(d) During the Term, each Party may exercise control over some portion(s) of the
facilities to be used to provide and perform the Services for Recipient. Each
Party shall provide the other Party and its employees agents and representatives
reasonable access to such portion(s) of the facilities as necessary or
appropriate for the performance, delivery and use of the Services and for the
operation, maintenance, upgrade, support and use of any other hardware, software
and other resources owned or leased by either Party and located in the
facilities.

 

Article 3 NATURE OF ENGAGEMENT

 

Intentionally omitted.

 

Article 4 FEES

 

(a) From June 1, 2003 until October 31, 2003, Recipient shall pay Provider
$468,080 per month for all of the Services provided hereunder (except for the
Telecom Carrier Contract Services and shall specifically include any and all Ad
Hoc Services). From November 1, 2003 until the Toronto Termination Date (as
defined below), Recipient shall pay Provider $393,840 per month for all of the
Services provided hereunder (except for the Telecom Carrier Contract Services
and except for Ad Hoc Services as provided in Section (d) below). From the
Toronto Termination Date until September 30, 2005, Recipient shall pay Provider
$350,418 per month for all of the Services provided hereunder (except for the
Telecom Carrier Contract Services and except for Ad Hoc Services as provided in
Section (d) below). The “Toronto Termination Date” shall be the date that
Recipient no longer utilizes the Tandem Services currently being provided to
such office. The foregoing includes 5000 man hours of technical assistance free
of charge, which man-hours may be used by Recipient, in its discretion, either
for Ad Hoc Services or for Transition Services (“5000 Free Hours”).

 

(b) In the event Recipient continues to utilize the Tandem Services beyond
September 30, 2005, in accordance with Section 7.2 or 7.8 of this Agreement,
Recipient shall reimburse Provider a percentage of the Tandem depreciation,
hardware/software maintenance costs, license fees, operations and technical
support manpower costs, supplies, and data center facilities costs, based on
their portion of usage of the Tandem System and excluding all

 

3



--------------------------------------------------------------------------------

overhead, but in no event shall such costs exceed $292,000 per month prorated
accordingly. Each monthly or partial month invoice shall contain sufficient
back-up documentation for Recipient to evaluate the costs being passed through
to it.

 

(c) For the Telecom Carrier Contract Services, Recipient will reimburse Provider
for minutes, line charges, fees, maintenance, equipment, and related telecom
carrier charges based on either explicit usage (i.e. such charges are for
services provided exclusively to Recipient and identified as such in the carrier
billing) or on an allocated cost basis in those cases where the carrier services
is shared by the Parties under an arrangement with consolidated billing. The
allocation will be based on proportionate usage as reasonably determined by the
parties. The costs invoiced to Recipient will be on a pass-through basis only
with no prorated share of overhead costs added.

 

(d) For the Ad Hoc Services, Recipient will reimburse Provider in accordance
with Addendum IV. Recipient shall, at its option, either deduct the man-hours
from the 5000 Free Hours, pay such invoice, or any combination thereof.

 

(e) Except as specifically set forth in this Agreement, Provider shall have no
right to charge Recipient for any other fees, expenses, charges, or costs of any
nature whatsoever.

 

Article 5 ACKNOWLEDGMENT OF UNIQUE RELATIONSHIP

 

The Parties acknowledge and agree that the relationship established by this
Agreement, which has been established as a result of the fact that, prior to the
Distribution Date, the Services were provided to the Health Business and the
eCommerce Business from a unified system, is unique. The Parties further
acknowledge and agree that, after the Distribution Date, (i) the Tandem Services
will be provided to Recipient by Provider using the same integrated, networked
computer system that provides similar services to Provider’s business; and (ii)
the Telecom Carrier Contract Services obtained for Recipient are and will be
managed and supervised as part of similar services obtained for Provider’s
business using the same integrated, networked system for as long as Recipient
requests such Services. Finally, the Parties acknowledge and agree that the
Services are not being provided by Provider in order to make a profit.

 

Article 6 INVOICES AND PAYMENTS

 

Section 6.1 Invoices

 

On November 28, 2003, Recipient shall wire transfer Provider $11,890,785 which
includes: $1,653,562 which represents full and final payment for all sums due
under this Agreement for the time period from June 1, 2003 until October 31,
2003; $1,027,756 which represents full payment of a telecom bill that has been
the subject of a dispute between the Parties; $151,049 due for rent for the
Atlanta headquarters through October 31, 2003; and $9,058,320 for the
pre-payment of all amounts due hereunder for all Services (except for the
Telecom Carrier Contract Services

 

4



--------------------------------------------------------------------------------

and the Ad Hoc Services) from November 1, 2003 until September 30, 2005.,Such
amount assumes that the Toronto Termination Date will occur on September 30,
2005. . Once Recipient has finished its planning and has a scheduled Toronto
Termination Date, Provider shall reimburse Recipient $1447 for each day from the
scheduled Toronto Termination Date until September 30, 2005. In the event the
Toronto Termination Date occurs before the scheduled Toronto Termination Date,
Provider shall reimburse Recipient $1447 for each day from the scheduled Toronto
Termination Date until the actual Toronto Termination Date. In the event the
Toronto Termination Date occurs after the scheduled Toronto Termination Date,
Recipient shall pay Provider $1447 for each day commencing the day after the
scheduled Toronto Termination Date until the actual Toronto Termination Date.
The Recipient shall have the right to offset any amount owed to it by Provider
in accordance with the foregoing against any amount owed by Recipient to
Provider under this Agreement or under any other agreement between the Parties.

 

Provider will provide Recipient monthly invoices which shall list with respect
to the period covered by such invoice the costs allocated to it in connection
with the Telecom Carrier Contract Services together with the invoice from the
applicable carrier and back-up documentation sufficient for Recipient to
evaluate how Provider has allocated the costs amongst the Parties.

 

Provider will provide monthly invoices which shall list with respect to the
period covered by such invoice the Ad Hoc Services (which the parties mutually
agree are Ad Hoc Services). Such invoice shall include by project detailed
information concerning the tasks performed, people involved, and number of man
hours spent. The descriptions provided should be specific enough to allow a
person unfamiliar with the project to determine what function is being performed
and the necessity of the function to the progress of the project. The parties
will mutually agree upon a format for such invoices.

 

Provider will use commercially reasonable efforts to provide Recipient with an
invoice by the third business day of the month following the month in which the
Services were rendered.

 

Recipient must notify Provider of any objection within thirty (30) days after
its receipt of the invoice and the relevant back-up documentation, and must
provide reasonable details as to specific charges to which Recipient objects,
and the basis for such objection if it intends to withhold payment pursuant to
Section 6.2. Failure to notify Recipient of a dispute or failure to withhold a
disputed payment shall have no effect on the rights of the parties set forth in
Section 16.1 and 16.2.

 

Section 6.2 Payment

 

Recipient agrees to pay Provider all amounts charged to it in accordance with
this Agreement by wire transfer to a bank account designated by Provider
electronically within ten (10) business days of the time of Recipient’s receipt
of an invoice prepared in accordance with Section 6.1 hereof. Any payments for
overcharges or undercharges required under Section 16.1 or 16.2 shall be made
within ten (10) days of discovery of such overcharge or undercharge and shall
also be made by wire transfer to a bank account designated by Recipient or
Provider, as the case may be.

 

5



--------------------------------------------------------------------------------

If any portion of an amount due to Provider under this Agreement is subject to a
dispute between the Parties, Recipient shall nonetheless pay and remit to
Provider on the date such amount is due all amounts not disputed in good faith
by Recipient.

 

Article 7 TERM AND TERMINATION

 

Section 7.1 Initial Term

 

This Agreement, as amended and restated, shall commence on June 1, 2003 and
shall expire on September 30, 2005 (the “Initial Term”), unless (i) renewed or
extended as provided in Section 7.2 or Section 7.4 hereof or (ii) terminated
earlier in accordance with the terms of this Agreement.

 

Section 7.2 Renewal Terms

 

This Agreement may be renewed for one renewal term of six (6) months if, during
the Initial Term, Recipient gives written notice of renewal at least 120 days
prior to the last day of the Initial Term (the Initial Term and the “Renewal
Term” are collectively referred to herein as the “Term”).

 

Section 7.3 Extension of Telecom Carrier Contract Services

 

Intentionally omitted.

 

Section 7.4 Extension in Connection with Termination Assistance

 

If, pursuant to Section 7.8, Recipient requests that Provider provide
Termination Assistance Services, then this Agreement shall be extended during
the period that Provider provides such Termination Assistance Services.

 

Section 7.5 Termination

 

Recipient may terminate this Agreement if Provider becomes insolvent or is
unable to pay its debts or enters into or files (or has filed or commenced
against it) a petition, arrangement, application, action or other proceeding
seeking relief or protection under the bankruptcy laws of the United States or
any similar laws of the United States or any state of the United States, or make
a general assignment for the benefit of creditors.

 

Section 7.6 Rights Upon Termination

 

At the expiration or earlier termination of this Agreement for any reason (or as
reasonably appropriate upon the earlier splitting of the Telecom Carrier
Contract Services), however described, the Parties agree as follows:

 

(a) Upon Recipient’s request, Provider agrees to transfer to Recipient that
portion of the equipment and hardware used by Provider as of the Effective Date
to provide the Services to Recipient, in accordance with the terms of Article 8
below;

 

6



--------------------------------------------------------------------------------

(b) Each Party will provide to the other a source code and object code license
to any derivative works of Shared Software required to be provided under Section
11.4 below;

 

(c) If Provider is a licensee of any software which is used only for the purpose
of providing Services to Recipient, Recipient may elect to take a transfer or an
assignment of such license, subject to the terms of such license, and provided
that Recipient assumes responsibility for any maintenance or other payments
under such Third Party Agreements that arise or become due and payable after the
effective date of termination or expiration of the Agreement. In the event of a
transfer or assignment pursuant to this Section 7.6(c), Recipient shall also pay
any transfer fee or similar charge imposed by the applicable vendor;

 

(d) If Provider is a licensee of any software which is used both for the purpose
of providing Services to Recipient and for Provider’s own needs, and Recipient
must obtain its own license if it intends to use such software after the
effective date of termination or expiration of this Agreement each Party will be
responsible for obtaining their respective licenses, but if any one-time fee is
imposed by a vendor to grant such license (but not any ongoing fees or royalty
payments), such one time fee shall be shared by the Parties equally, and

 

(e) Upon Recipient’s request, Provider will transfer or assign to Recipient or
its designee, on mutually acceptable terms and conditions, any Third Party
Agreements not otherwise treated in this Article 7.

 

Section 7.7 Cessation of Performance; Payment

 

Upon expiration or termination of this Agreement for any reason, except as
provided in Section 7.8, Provider will cease to have any obligation to perform
the Services hereunder, and Recipient will pay and remit to Provider all amounts
due to Provider hereunder through the date of such expiration or termination.

 

Section 7.8 Termination Assistance Services

 

In connection with the expiration or termination of this Agreement for any
reason, Provider will, at the request of Recipient, (i) provide the Tandem
Services for up to six (6) months after the expiration or termination of this
Agreement and (ii) provide the termination assistance services reasonably
requested by recipient prior to the expiration or termination of this Agreement
and for up to twelve (12) months thereafter (the “Transition Services”), in each
case as reasonably needed by Recipient in order to assist Recipient in the
orderly transfer of the Services from Provider to Recipient or to another
services provider (collectively, Services under (i) and (ii) above shall
constitute the “Termination Assistance Services”).

 

If Tandem Services continue to be provided after September 30, 2005, then
Recipient shall pay for such services in accordance with Article 4 (b) of this
Agreement. Recipient shall not

 

7



--------------------------------------------------------------------------------

be obligated to pay Provider for any other Termination Assistance Services
except as specifically set forth below.

 

The parties shall use commercially reasonable efforts to work together to
establish a “Termination Plan” within ninety (90) days from the date hereof.
Provider and Recipient shall designate a mutually agreeable employee of NDC to
serve as the “NDC Health Transition Project Manager.” Such person shall be a
full time person and shall spend at least one-half of his or her time from
November 30, 2003 through the term of this Agreement, as extended during the
time Termination Assistance Services are being provided, on Transition Services
as designated by Recipient. In the event such individual leaves the employ of
Provider prior to the completion of the Termination Plan, the parties shall
mutually agree upon a suitable replacement. Once the Termination Plan has been
developed and before any Transition Services have been provided, Provider will
give Recipient a good faith estimate regarding the number of man hours of
technical assistance necessary to provide the Transition Services contemplated
by the Termination Plan. Status reports prepared by Provider on a weekly basis
shall summarize the man hours spent on Transition Services. Such status reports
shall include reasonably detailed information concerning the tasks performed,
people involved, and number of man hours spent. The descriptions provided should
be specific enough to allow a person unfamiliar with the project to determine
what function is being performed and the necessity of the function to the
progress of the project. The parties will mutually agree upon a format for such
status reports.

 

Recipient shall not be required to pay for any Transition Services unless the
Recipient requests that Provider provide more than the 5000 Free Hours (less the
number of man hours specifically used by Recipient for Ad Hoc Services as
described in Article 4(d)). In such event, the. Recipient shall be required to
reimburse the Provider for its actual costs (prorated salary plus benefits) for
the excess time and then only if Provider notifies Recipient in writing that it
has exceeded the allotted time together with reasonable back-up documentation
summarizing the man hours spent on transition assistance and provides a written
estimate of the additional time required to perform the Transition Services in
advance. The services of the NDC Health Transition Project Manager and all time
spent in the planning phases shall be provided free of charge and shall not be
charged against the 5000 Free Hours. For greater certainty, the number of man
hours spent by Provider and charged against the 5000 Free Hours shall include
the number of hours incurred in connection with the disconnection of such
equipment and devices but not any hours utilized in reconnecting any portions of
the Tandem System, the Telecom System or any Ancillary System necessitated by
the disconnection of such equipment and devices. All time spent in connection
with the Telecommunication Task Force referred to in Addendum I related to
negotiating with communications vendors and planning in connection with the
separation and Termination Plan shall be provided free of charge and shall not
be charged against the 5000 Free Hours. All overhead and administrative time,
including but not limited to, human resources, legal, accounting, finance,
treasury, facilities, etc. shall not be charged to Recipient and shall not be
charged against the 5000 Free Hours. In addition to the foregoing, in the event
there are any actual and out of pocket expenses which Recipient must incur in
connection with the Transition Services, provided Recipient has agreed to such
expenses in writing in advance, Provider shall reimburse Recipient for one-half
of such expenses. The foregoing shall not include the hiring of third party
contractors to perform work that could otherwise be done internally unless
Recipient specifically agrees in writing in advance.

 

8



--------------------------------------------------------------------------------

Section 7.9 Survival of Selected Provisions

 

Notwithstanding the expiration or earlier termination of this Agreement for any
reason, however described, the following sections of this Agreement shall
survive any such expiration or termination: Article 1, Section 7.4, Section 7.6,
Section 7.7, Section 7.8, Article 8, Section 11.2, Section 11.3, Section 11.4,
Article 13, Article 14, Article 15, Section 16.1, Section 16.2, Section 16.8,
Section 16.10, Section 16.11, Section 16.12, Section 16.13 and Section 16.14.
Upon termination or expiration of this Agreement, all rights and obligations of
the Parties under this Agreement will immediately cease and terminate (except
for the rights and obligations under those Sections specifically designated to
survive in this Section 7.9.).

 

Article 8 OWNERSHIP OF CERTAIN EQUIPMENT

 

(a) During the Term, Provider may purchase one or more items of computer
equipment and related devices to be added to the Tandem System, the Telecom
System and any other systems used to provide the Services (the “Ancillary
Systems”) in order to satisfy the capacity requirements of Recipient as
reasonably determined by it pursuant to the capacity planning process described
in Addendum VII - Capacity Planning, but only upon Recipient’s prior written
consent. All such equipment and devices (the “Added Devices”) shall be owned by
Provider. Provider will be responsible for maintaining, supporting and operating
the Added Devices, which shall be included in the fixed fee referred in Article
4(a). Notwithstanding the foregoing, in the event there is an Added Device added
after November 30, 2003 with Recipient’s written consent and Provider’s costs
for maintaining, supporting, and operating such Added Device is incrementally
higher than supporting the equipment in place immediately before such addition,
then the parties shall enter into good faith discussions regarding a reasonable
increase in the fixed fees set forth in Article 4 of this Agreement to cover
Provider’s actual costs in connection therewith.

 

(b) For Added Devices added prior to November 30, 2003 and for any Added Devices
added after November 30, 2003 without Recipient’s prior written consent, all
fees in connection therewith are included in the fixed fees set forth in Article
4(a). If after November 30, 2003, Recipient has given Provider its written
consent to add such device and such Added Device is used exclusively by Provider
to provide services to Recipient, the Recipient will pay Provider in addition to
the fixed fees set forth in Article 4 (a) a monthly fee for such Added Devices
equal to (i) (w) the sum of the invoice price for each such Added Device plus
any installation costs associated with the integration and implementation of the
Added Device into the Tandem System divided by (x) the number of months over
which such Added Device is depreciated by Provider for financial accounting
purposes (provided that the depreciation method is in accordance with generally
accepted accounting principles and is approved by Recipient (which approval
shall not be unreasonably withheld)) plus in each month (ii) an amount equal to
(y) the monthly rate of interest paid by Provider during the immediately
preceding month under its principal credit line multiplied by (z) the remaining
undepreciated amount described in clause (i)(w) above as of the first day of the
month for which the fee is being calculated.

 

(c) In addition, upon the expiration or termination of this Agreement, Recipient
shall get possession and ownership from Provider of the circuits (and the
CSU/DSU and dial back-up

 

9



--------------------------------------------------------------------------------

equipment associated with such circuits) contained in the Telecom System owned
by Provider and used by Provider as of the Effective Date to provide Services to
Recipient free of charge. Recipient shall not be responsible to pay Provider for
any expenses incurred to transfer ownership and possession of same to Recipient,
except as specifically set forth in Section 7.8. The parties shall each pay
one-half of the costs of any shipping charges incurred in delivering any such
equipment or devices. In addition, upon the expiration or termination of this
Agreement, Recipient may acquire possession and ownership from Provider of that
portion of the Tandem System, the Telecom System (except as set forth above) and
any Ancillary System owned by Provider and used by Provider as of the Effective
Date to provide Services to Recipient (including Added Devices described above),
or that Provider otherwise agrees to transfer to Recipient, upon payment of an
amount equal to the unrecovered/undepreciated capitalized cost of such portion
of the Tandem System, the Telecom System and any Ancillary System to be acquired
by Recipient remaining on Provider’s balance sheet. Recipient shall not be
responsible to pay Provider for any expenses incurred to transfer ownership and
possession of same to Recipient, except as specifically set forth in Section
7.8. The parties shall each pay one-half of the costs of any shipping charges
incurred in delivering any such equipment or devices. Provider represents,
warrants and covenants that any and all computer equipment and related devices
transferred to Recipient pursuant to this Article 8 shall be in good working
condition as of the date of transfer to Recipient.

 

(d) Provider and Recipient acknowledge and agree that either party may purchase
equipment and devices for its exclusive use (the “Exclusive Devices”) that will
interconnect with the Tandem System, the Telecom System or Ancillary Systems;
provided, however, that the party wishing to interconnect an Exclusive Device
must first demonstrate that the interconnection of such Exclusive Device to the
Tandem System will not materially and adversely affect the integrity, security,
functionality or performance of the Tandem System. The Party adding such
Exclusive Device will be responsible for maintaining, supporting and operating
it, except as set forth in the next sentence. If the Provider is maintaining,
operating, and/or supporting any Exclusive Device on behalf of Recipient on or
before November 30, 2003, the Provider shall continue doing so through the term
of this Agreement unless requested by Recipient to stop and the fees associated
with such maintenance, support, or operation shall be considered to be included
in the fixed fees set forth in Article 4 of this Agreement.

 

Article 9 SERVICE LEVELS

 

Section 9.1 General

 

The Parties have agreed to a procedures manual (the “Procedures Manual”) that
governs the performance of the Services by Provider. Provider agrees that the
performance and delivery of the Services will meet or exceed any agreed upon
service levels to be set forth in the Procedures Manual, and Recipient agrees
that its only remedies for the failure of the performance or delivery of the
Services to meet or exceed any agreed upon service levels set forth in the
Procedures Manual will be the remedies, if any, set forth in the Procedures
Manual.

 

10



--------------------------------------------------------------------------------

Section 9.2 Future Service Levels

 

If a service level for a particular Service or aspect of the Services is not set
forth in the Procedures Manual, and Recipient requests that one or more service
levels be established for a particular aspect of the Services, then Provider,
with the assistance of Recipient, shall perform an assessment of the historical
service levels as they existed for the twelve (12) month period before the
Effective Date for such aspect of the Services, and Provider will propose
service levels based on that assessment. When service levels for such aspect of
the Services have been accepted in writing by Recipient and Provider, such
service levels shall be incorporated into the Procedures Manual, and Provider
will thereafter perform in accordance with such new service levels. The Parties
intend that any and all service levels will not be less favorable to Recipient
during the Term than they are at the initiation of the Services pursuant to this
Agreement.

 

Section 9.3 Review and Remedy

 

The Parties will review the extent to which the Services were performed in
accordance with the Procedures Manual as part of each Monthly Review (as that
term is defined below). If the Services have been performed at a level below any
applicable service levels included in the Procedures Manual, each Party may
propose one or more remedies if no specific remedy is set forth in the
Procedures Manual. These remedies can include modification of the applicable
service levels, equipment changes or changes in operational processes. If, after
the involvement of the Senior Representatives, the Parties are unable to agree
to remedies, either Party may invoke the provisions of Article 15.
Notwithstanding the foregoing, in the event that the Parties cannot reach
agreement regarding a remedy for a failure to meet applicable service levels
after resort to the dispute resolution procedures set forth in Article 15, then
the Parties may pursue the remedies, if any, available under the Procedures
Manual.

 

Article 10 PROJECT MANAGEMENT AND ADMINISTRATION

 

Section 10.1 Senior Representatives; Monthly Reviews

 

Provider and Recipient each shall appoint a senior member of management to
represent them with respect to the relationship of the Parties hereunder (each,
a “Senior Representative”). The Provider Senior Representative and the Recipient
Senior Representative shall meet at least one time each calendar month (the
“Monthly Review”) to review Provider’s performance under this Agreement.

 

Section 10.2 Account Managers; Weekly Meetings

 

Provider and Recipient will each appoint an account manager to serve as such
Party’s main contact with the other Party for project and request submissions,
status reporting, disputes and other issues related to this Agreement (each, an
“Account Manager”). The Account Managers shall hold weekly meetings (the “Weekly
Meetings”) to discuss performance under this Agreement and all operational and
administrative issues relating thereto. The Weekly Meeting will be the formal
mechanism for Recipient to submit new Ad Hoc Project requests and discuss
on-going Ad Hoc Projects.

 

11



--------------------------------------------------------------------------------

Section 10.3 Capacity Planning

 

The Parties will plan for future capacity needs, both with respect to the Tandem
System and the Telecom System, as set forth in

 

Section 10.4 Ad Hoc Project Planning

 

The Parties will plan, and Provider shall perform, any and all ad hoc projects
needed by Recipient (each, an “Ad Hoc Project”) as set forth in Addendum IV- Ad
Hoc Services.

 

Section 10.5 Personnel Decisions

 

(a) Provider will consult with Recipient in each instance prior to transferring,
reassigning, terminating, hiring or making other changes in any of the human
resources allocated by Provider as of the Effective Date to the performance and
delivery of the Services, or, with respect to Ad Hoc Projects, assigned to the
performance of an Ad Hoc Project pursuant to Addendum IV hereto. Provider will
use commercially reasonable efforts to maintain continuity of the persons
performing Services under this Agreement.

 

(b) If Recipient reasonably and in good faith determines that it is not in
Recipient’s best interests for any Provider or subcontractor employee to be
appointed to perform or to continue performing any of the Services, Recipient
shall give Provider written notice specifying the reason for its position and
requesting that such employee not be appointed or be removed from the Provider
group servicing Recipient and be replaced with another Provider employee.
Promptly after its receipt of such a notice, Provider shall investigate the
matters set forth in the notice, discuss with Recipient the results of the
investigation, and the Parties will use commercially reasonable efforts to
resolve the matter on a mutually acceptable basis. Since the Provider is
ultimately accountable for delivery of service to Recipient, Provider shall be
the party ultimately responsible for deciding the resolution of such issues.

 

Section 10.6 Efficient Use of Resources

 

Provider shall take commercially reasonable actions to efficiently administer,
manage, operate and use the resources employed by Provider to provide and
perform the Services that are chargeable to Recipient under this Agreement.

 

Article 11 SOFTWARE

 

Section 11.1 Third Party Agreements

 

(a) NDC represents and warrants that it has obtained all Required Consents (as
defined below) under the contractual, leasing and licensing arrangements used by
NDC to provide the Tandem Services and the Telecom Contract Carrier Services
(the “Third Party Agreements”). The parties have agreed on a list of all. Third
Party Agreements. NDC will use

 

12



--------------------------------------------------------------------------------

the services, products and software licensed or acquired under the Third Party
Agreements, together with the Shared Software (as that term is defined below)
and the computer hardware and other devices owned by it to operate the Tandem
System, the Telecom System and the Ancillary Systems and to provide and deliver
the Tandem Services and the Telecom Contract Carrier Services to Recipient under
the terms of this Agreement.

 

(b) The Parties believe that the terms and conditions of the Third Party
Agreements permit Provider to provide the Tandem Services and the Telecom
Contract Carrier Services to Recipient pursuant to the terms of this Agreement
without any increase in any royalty fee or any other adverse change in the terms
and conditions of such agreements; however, to the extent that Provider
determines or has notice of any claim that any Third Party Agreement restricts
Provider from providing any of such Services, Provider shall promptly negotiate
an amendment to such Third Party Agreement so that it may provide such Services
(whether by the grant of a sublicense or otherwise), and in such event if
Provider incurs any increase in the cost of the royalty fee or other adverse
change in the terms and conditions of an existing Third Party Agreement, or
renewal or extension thereof, the Provider shall be responsible therefore and
any costs in connection therewith shall be considered to be included in the
fixed fees payable by Recipient hereunder. For purposes of this Agreement,
Required Consents means any consents or approvals required to be obtained for
the Recipient and Provider to have access to, and use of, the space, equipment,
software and/or third party services provided under the Third Party Agreements
in connection with the Services.

 

Provider will be responsible for the payment of all license fees, royalty fees,
maintenance fees, acquisition costs or similar costs incurred in connection with
the use of Third Party . Software, all of which are included in the fixed fees
set forth in Article 4. Except as set forth in the next sentence, Recipient will
be responsible for the payment of all license fees, royalty fees, maintenance
fees, acquisition costs or similar costs of any Third Party Software used by
Provider solely to provide Services to Recipient. To the extent specific items
referred to in the foregoing sentence has been paid by Provider in the past and
passed through to Recipient as a part of the Network and Systems Services fee,
Recipient shall continue doing so and such amounts shall be considered to be
included in the fixed fees set forth in Article 4.

 

Section 11.2 Shared Software

 

Prior to the Effective Date, Provider had internally developed certain software,
some of which was used to support the Health Business, some of which was used to
support the eCommerce Business, and some of which (including, but not limited
to, the FrontEnd switch) was used to support both the Health Business and the
eCommerce Business (the “Shared Software”). Upon the Effective Date, each Party
will have joint ownership in all Shared Software.

 

Section 11.3 Use and Licensing Restrictions on Shared Software

 

(a) Notwithstanding its joint ownership of the Shared Software, Provider agrees
that it may not, during the Term or at any time thereafter, use any Shared
Software to operate or facilitate the operation of any business substantially
similar to the eCommerce Business (except as required to perform the Services
for Recipient in accordance with this Agreement).

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding its joint ownership of the Shared Software, Recipient agrees
that it may not, during the Term or at any time thereafter, use any Shared
Software to operate or facilitate the operation of any business substantially
similar to the Health Business.

 

(c) The Parties agree that, in the event that any Shared Software is sold or
licensed by either Party during the Term to any third party, all net revenue
received in connection with such sale or license shall be divided equally
between the Parties.

 

(d) In the event that either Party breaches the restrictions set forth in this
Article 11 with respect to Shared Software, the non-breaching Party shall be
entitled to seek injunctive relief and damages for such breach.

 

Section 11.4 Derivative Works

 

(a) Each Party has the right to develop derivative works of any of the Shared
Software. The Parties agree that derivative works of Shared Software developed
by a Party shall also be considered to be Shared Software and shall be subject
to all of the restrictions contained in Section 11.3 above, provided however, in
the case of a derivative work of Shared Software that executes solely on a
technology platform other than a Tandem platform, the restrictions on use and
licensing set forth in this Article 11 shall expire ten (10) years after the
effective date of the termination or expiration of this Agreement.

 

(b) During the Term, each Party shall be obligated to furnish to the other Party
any and all derivative works of any Shared Software that execute on a Tandem
platform, but neither Party shall be obligated to furnish to the other Party any
derivative works of any Shared Software that executes solely on a technology
platform other than the Tandem platform. After the Term, neither Party shall be
obligated to furnish the other Party any derivative works of any Shared
Software.

 

Section 11.5 Application of Current Technology

 

In providing Services hereunder, Provider will continue to utilize the
technology that was used prior to the Effective Date. Provider may not make
changes to its technology that materially and adversely affect the Services.

 

If Recipient provides its written consent to any change to the technology used
by Provider to perform the Services, and the Parties determine that such change
materially increases the quality of the Services, any increased development
costs, expenses or fees associated with such technology changes will be shared
by Provider and Recipient based on the proportionate use of the Services that
were materially improved in quality, provided however that Provider shall be
required to provide to Recipient a written quote of all amounts that Provider
will be expecting Recipient to pay hereunder prior to receiving Recipient’s
written consent thereto.

 

14



--------------------------------------------------------------------------------

Article 12 WARRANTIES AND ADDITIONAL UNDERTAKINGS

 

Section 12.1 By Provider

 

Provider will perform the Services in a professional and workmanlike manner.

 

Section 12.2 Security

 

Provider is responsible for running a professional data center with the normal
safeguards of an “average” business. Provider shall perform the Services in
accordance with the physical and data security procedures set forth in the
Procedures Manual.

 

Section 12.3 Virus Avoidance

 

Each Party will take commercially reasonable measures to ensure that no virus or
similar items are coded or introduced into any software used to provide the
Services and the operating environments used to provide the Services. Both
Parties will continue to perform and maintain at least the virus protection and
correction procedures and processes in place at Provider prior to the Effective
Date. If a virus is found to have been introduced into any software or operating
environment used to provide the Services, both Parties shall use commercially
reasonable efforts and diligently work to eliminate the effects of the virus.
However, Provider shall take immediate action to remediate the virus’
proliferation in the Tandem System and the operating environment used to provide
the Services. The Party causing or permitting a virus to be introduced into any
software or operating environment used to provide the Services shall bear the
costs associated with such efforts and the Losses caused by such a virus. If
Recipient introduces or permits the introduction of a virus, Provider shall be
relieved of the affected services levels described in the Procedures Manual to
the extent such virus impacts Provider’s ability to satisfy such service levels.

 

Section 12.4 Disabling Codes

 

Each Party agrees that it will not insert or use disabling codes in any software
or equipment used to provide the Services. The Parties further covenant that
with respect to any disabling code that may be part of any software or equipment
used to provide the Services, neither Party will invoke such disabling code at
any time, including upon expiration or termination of this Agreement for any
reason.

 

Section 12.5 Pass-Through Warranties

 

Provider agrees to pass through to Recipient any warranties given by its third
party vendors in connection with hardware, software or other products or
services used by Provider to provide the Services to the extent permitted by the
terms and conditions of such warranties.

 

Section 12.6 Disclaimer of Warranties.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES, OF ANY KIND, NATURE OR DESCRIPTION, INCLUDING
WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

15



--------------------------------------------------------------------------------

Section 12.7 Noninfringement

 

Each of the Parties covenants that it will perform its responsibilities under
this Agreement in a manner that does not infringe, or constitute an infringement
or misappropriation of, any patent, trade secret, copyright or other proprietary
right of any third party.

 

Section 12.8 Regulatory Proceedings and Compliance with Laws

 

Each Party agrees, at its cost and expense, to obtain all necessary regulatory
approvals applicable to its business, to obtain any necessary permits for its
business, and to comply with all laws and regulatory requirements applicable to
the performance of its obligations under this Agreement. If a Party seeking a
regulatory approval or a necessary permit is dependant upon the cooperation of
other Party in order to obtain such approval or permit, the other Party will
provide such cooperation as is reasonably necessary provided that the Party
seeking such cooperation shall reimburse the cooperating Party for all actual
and out of pocket costs incurred in connection therewith.

 

Article 13 CONFIDENTIAL INFORMATION

 

Section 13.1 Confidential Information of Recipient

 

Provider covenants and agrees to keep and hold in confidence all of Recipient’s
data and other confidential or proprietary information (collectively the
“Recipient Confidential Information”) provided hereunder or obtained in
connection herewith, and will use said Recipient Confidential Information only
in connection with the performance of the Services. Provider will employ
substantially the same safeguards, but not less than reasonable safeguards, in
protecting the Recipient Confidential Information that it uses in safeguarding
confidential data of its own, or the confidential data of its customers, against
accidental or unauthorized deletion, destruction or alteration.

 

Section 13.2 Confidential Information of Provider

 

Recipient covenants and agrees to keep and hold in confidence all of Provider’s
data and other confidential or proprietary information (collectively the
Provider Confidential Information) provided hereunder or obtained in connection
herewith, and will use said Provider Confidential Information only in connection
with its receipt of the Services. Recipient will employ substantially the same
safeguards, but not less than reasonable safeguards, in protecting said Provider
Confidential Information that it uses in safeguarding confidential data of its
own, or confidential data of its customers, against accidental or unauthorized
deletion, destruction or alteration.

 

Section 13.3 Exclusions

 

Notwithstanding Section 13.1 and Section 13.2, this Article 13 will not apply to
any

 

16



--------------------------------------------------------------------------------

information which Provider or Recipient can demonstrate, based on documentary
evidence, was: (a) without a breach of duty owed to the disclosing party, is in
the possession of the receiving party at the time of disclosure to it; (b)
received after disclosure to it from a third party who had a lawful right to
and, without a breach of duty owed to the disclosing party, did disclose such
information to it; or (c) independently developed by the receiving party without
reference to Company Information of the disclosing party. Further, either Party
may disclose the other Party’s Confidential Information to the extent required
by law or order of a court or governmental agency. However, the recipient of
such Confidential Information must give the other Party prompt notice and make a
reasonable effort to obtain a protective order or otherwise protect the
confidentiality of such information, all at the discloser’s cost and expense.

 

Section 13.4 Disclosure

 

Each Party may disclose the other Party’s Confidential Information to those of
the recipient Party’s attorneys, auditors, insurers (if applicable),
subcontractors and full time employees who have a need to have access to such
information and have agreed to hold the information confidential.

 

Article 14 INDEMNITIES

 

Section 14.1 Losses Defined

 

“Losses” shall mean all losses, liabilities, damages, penalties and claims
(including taxes and all related interest and penalties incurred directly with
respect thereto), and all related costs, expenses and other charges (including
all reasonable attorneys’ fees and reasonable costs of investigation,
litigation, settlement or judgment, interest and penalties).

 

Section 14.2 Indemnities for Certain Losses

 

Each Party shall indemnify (in such case, that Party is referred to as the
“indemnitor”) the other Party (in such case, that Party is referred to as the
“indemnitee”) from all Losses arising out of:

 

(a) any claim for rent or utilities at any location where the indemnitor is
financially responsible under this Agreement for such rent or utilities, or

 

(b) any claim for wages, benefits, third party fees, taxes, assessments, duties,
permits or other charges of any nature for which the indemnitor is financially
responsible under this Agreement, as well as any additions to tax, penalties,
interest, fees or other expenses incurred by the indemnitor as a result of such
charges not being paid at the time or in the manner required by applicable law,
or

 

(c) an act or omission of the indemnitor in its capacity as an employer of a
person and arising out of or relating to (1) federal, state or other laws or
regulations for the protection of persons who are members of a protected class
or category of persons, (2) sexual discrimination or harassment, (3) accrued
employee benefits not expressly assumed by the indemnitee and (4) any

 

17



--------------------------------------------------------------------------------

other aspect of the employment relationship or its termination (including claims
for breach of an express or implied contract of employment) and which, with
respect to each of clauses (1) through (4), arose when the person asserting the
claim, demand, charge, actions, cause of action or other proceeding was or
purported to be an employee of the indemnitor, or

 

(d) any claims of infringement of any patent or any copyright, trademark,
service mark, trade name, trade secret, or similar property right conferred by
contract or by common law or by any law of any country or any state alleged to
have been incurred because of or arising out of any aspect of the Services
provided by Provider in its performance of the Services, or

 

(e) any claims for personal injuries, death or damage to tangible personal or
real property of third parties including employees of a Party, and its
subcontractors caused by the negligence or willful misconduct of such Party, its
employees, affiliates or subcontractors. However, neither Party will have any
obligation under this part, to the extent the same arise out of or in connection
with the negligence or willful misconduct of the non-indemnifying Party, its
employees, affiliates or subcontractors.

 

Section 14.3 Limitation of Liability

 

Except for a breach of Section 6.2, Payment, Section 11.3, Use and Licensing
Restrictions on Shared Software, Article 13, Confidential Information, or
liabilities arising from the Parties’ indemnification obligations under Section
14.2, Indemnities for Certain Losses, the liability of each Party to the other
for all damages arising out of or related to this Agreement, regardless of the
form of action that imposes liability will be limited to $100,000.00; provided
however, that this limitation of liability also will not apply to the liability
of either Party to the extent such liability results from (a) that Party’s acts
of intentional misconduct in the performance or nonperformance of its
obligations under this Agreement; or (b) that Party’s nonperformance of its
payment obligations to the other expressly set forth in this Agreement
(including but not limited to, with respect to Recipient, Recipient’s obligation
to make payments to Provider for Services performed hereunder.)

 

Section 14.4 Exclusion of Certain Damages

 

Except for a breach of Section 6.2, Payment, Section 11.3, Use and Licensing
Restrictions on Shared Software, Article 13, Confidential Information, or
liabilities arising from the Parties indemnification obligations under Section
14.2, Indemnities for Certain Losses, in no event will either Party be liable
for any amounts for loss of income, profit or savings or indirect, incidental,
consequential, exemplary, punitive or special damages of the other Party, even
if such Party has been advised of the possibility of such damages in advance,
and all such damages are expressly disclaimed.

 

Section 14.5 Duty to Mitigate

 

Each Party has a duty to mitigate the damages that would otherwise be
recoverable from the other pursuant to this Agreement by taking appropriate and
reasonable actions to reduce or limit the amount of such damages.

 

18



--------------------------------------------------------------------------------

Section 14.6 Time Limit to Make Claims

 

No claim or demand for mediation or arbitration or cause of action which arose
out of an event or events which occurred more than two (2) years prior to the
filing of a demand for mediation or arbitration or suit alleging a claim or
cause of action may be asserted by either Party against the other.

 

Article 15 DISPUTE ESCALATION AND MEDIATION

 

Section 15.1 Resolution of Disputes by Account Managers

 

All disputes between the Parties regarding charges, work activities, quality of
service, the interpretation of any provision of this Agreement or any other
issue hereunder shall be first raised with the other Party’s designated Account
Manager and the Parties shall endeavor to amicably resolve the same.

 

Section 15.2 Involvement of Senior Representatives

 

In the event of any dispute between the Parties regarding charges, work
activities, quality of service, the interpretation of any provision of this
Agreement or any other issue hereunder that cannot be resolved at the Account
Manager level, the nature of the dispute will be reduced to writing and
submitted to the other Party’s Senior Representative within thirty (30) days of
the event or circumstance giving rise to said dispute, or as soon thereafter as
reasonably practical. Any such written complaint shall specifically reference
this dispute provision and shall provide reasonable details regarding the nature
and facts surrounding the complaint. The Senior Representative shall respond to
each complaint received hereunder within thirty (30) calendar days of receipt of
said complaint. The Provider Senior Representative and the Recipient Senior
Representative shall endeavor to amicably resolve any such dispute.

 

Section 15.3 Involvement of Chief Executive Officers

 

In the event that negotiations in accordance with Sections 15.1 and 15.2 have
failed to resolve a dispute hereunder, the matter shall be referred to the Chief
Executive Officers of Provider and Recipient for attempted resolution. In the
event that the dispute cannot be resolved satisfactorily between Provider and
Recipient at that level, each Party agrees to submit first to non-binding
mediation as provided in Section 15.4 below.

 

Section 15.4 Non-binding Mediation

 

(a) In the event non-binding mediation is required by Section 15.3 above, the
Parties shall submit the dispute to non-binding mediation to be held in Atlanta,
Georgia. The Parties will choose a neutral mediator from a list of mediators
maintained by the American Arbitration Association (the “AAA”) office located in
Atlanta, Georgia. If the Parties are unable to agree on the mediator, the
mediator will be selected by the AAA.

 

(b) Notwithstanding any other provision of this Article 15, either Party may
resort to

 

19



--------------------------------------------------------------------------------

court action for injunctive relief at any time if the dispute resolution
processes set forth in this Article 15 would permit or cause irreparable injury
to such Party or any third Party claiming against such Party, due to delay
arising out of the dispute resolution process.

 

Section 15.5 Expenses of Mediation

 

Each Party shall be responsible for its costs of mediation, and the Parties will
each pay one-half of the expenses of the mediator and the AAA.

 

Section 15.6 Sole Remedy Upon Failure of Mediation

 

In the event that a dispute is not resolved after mediation to the satisfaction
of either Party, either Party may pursue any and all remedies available to it at
law or in equity (in all cases subject to the limitations of Section 14.3,
Section 14.4, Section 14.5 and Section 14.6) (other than termination of this
Agreement) for breaches of Sections 6.2, Section 11.3, Section 11.4 or Article
13, or for acts of intentional misconduct in the performance of, or intentional
nonperformance of, the Services or the obligations of the Parties pursuant to
Article 4, Article 8, Section 12.3, Section 12.4 or Section 14.2.

 

Section 15.7 Continuation of Services and Obligations Pending Resolution of
Disputes

 

Notwithstanding the existence of a dispute, Provider shall continue to provide
the Services during any dispute resolution proceedings (whether informal or
formal) and Recipient will continue to perform its obligations (including the
making of all payments which are not the subject of a good faith dispute to
Provider) in accordance with this Agreement.

 

Article 16 MISCELLANEOUS

 

Section 16.1 General Audit Rights

 

Both parties agree that the amounts charged by Provider hereunder for the time
period commencing on the Effective Date and terminating on October 31, 2003,
have been paid in full by the Recipient, are final, and shall not be subject to
further audit or adjustment by either party. Recipient shall have the right to
have the books and records of Provider that relate to any of the fees and
expenses charged to Recipient hereunder or to any of the Services (except those
covered by the fixed fee set forth in Article 4 hereunder) provided under this
Agreement reviewed quarterly by its internal audit staff, or its external
auditors (provided that any person that is a member of such audit staff or
auditors participating in the audit must first sign a confidentiality agreement
containing the same provisions as Article 13 of this Agreement). Recipient shall
be solely responsible for the costs and expenses of any such audit, but not for
any costs and expenses incurred by Provider either internally or to third
parties in connection with such audit. In the event of such audit, Provider
shall provide Recipient’s auditors reasonable access to all relevant books,
records and personnel during normal business hours. In the event an audit
reveals an overcharge or undercharge, the Party who, based on the results of the
audit, owes

 

20



--------------------------------------------------------------------------------

money to the other Party shall have a reasonable time to review the documents
that provide the basis for the conclusions reached by the audit. After such a
review, to the extent such Party does not dispute the conclusions of the audit,
such Party shall pay the other Party the undisputed amounts owed. The disputed
amounts, if any, maybe resolved pursuant to Article 15.

 

Section 16.2 No Audit Rights for Telecommunication

 

Since Provider is not representing to Recipient that the lowest possible
telecommunications rates or costs will be provided under this Agreement,
Recipient will not have the right to engage a third party to audit the
telecommunications rates under the Third Party Agreements for telecommunications
and carrier services. Nothing set forth in the foregoing sentence shall have any
bearing on the provisions of Addendum I. Recipient may, however, itself examine
and review the rates specified in the Third Party Agreements for
telecommunications carrier services in connection with the exercise of its audit
rights under Section 16.1 hereof. The Parties agree that Provider will be
strongly motivated to provide Recipient with competitive rates to encourage
Recipient to continue to partner on future telecommunications contracts.

 

Section 16.3 Recipient Responsible for Third Party Electronic Interfaces

 

Recipient, at its expense, shall secure Provider’s right to use Recipient’s
third party interfaces such as the Visa, MasterCard, Discover, and American
Express electronic interfaces, as may be reasonably necessary to provide the
Services. Recipient shall be responsible for managing the relationships with
these third parties and paying all expenses related to the interfaces including
telecommunications, hardware, software, interfaces, and support.

 

Section 16.4 Subcontracting

 

Subject to the provisions of Section 10.5 hereof, Provider may subcontract
non-material portions of the Services without consent or approval of Recipient,
provided that (i) the subcontractors sign and deliver to Recipient appropriate
confidentiality agreements in advance of undertaking any of the Services and
(ii) Provider remains primarily liable and obligated to Recipient for the timely
and proper performance of all of its obligations hereunder and for the proper
and timely performance and actions of any person or entity to which it delegates
or subcontracts any such obligation.

 

Section 16.5 Assignment

 

Except as provided in this Section 16.5, neither Party may assign this
Agreement, in whole or in part, without the prior written consent and approval
of the other Party hereto, which consent shall not be unreasonably withheld
(provided however, in the case of any assignment by Provider, the Parties agree
that the only basis on which Recipient may withhold such consent is if the
assignee in not competent to provide the Services), except that either Party
may, in connection with the sale of all or substantially all of its assets, any
merger, consolidation, reorganization, or other business combination to which a
Party is a party, assign its obligations and responsibilities hereunder to the
purchaser in the case of a sale of assets, or the surviving entity in the case
of a merger, consolidation or business combination, without the approval of the

 

21



--------------------------------------------------------------------------------

other Party. An assignment will not relieve a Party of any obligations under
this Agreement. Any purported transfer, assignment or delegation that does not
comply with the terms of this Section 16.5 shall be null and void and of no
force or effect. Notwithstanding the foregoing, neither Party shall have the
right to assign this Agreement and the obligations hereunder to any successor of
such Party by way of merger, consolidation, reorganization or the acquisition of
substantially all of the business and assets of the assigning Party relating to
the Agreement if such successor’s principal business is the business of the
other Party (i.e., the Health Business or the eCommerce Business).

 

Section 16.6 Consents and Approvals

 

Each Party will obtain all governmental and other consents necessary for it to
provide or use, as the case may be, the Services.

 

Section 16.7 Relationship of the Parties

 

The sole relationship between the Parties shall be that of independent
contractors. No partnership, joint venture, or other formal business
relationship is hereby created between the Parties hereto. Neither Party shall
make any warranties or representations, or assume or create any obligations, on
the other Party’s behalf except as may be expressly permitted hereunder or in
writing by such other Party. Each Party shall be solely responsible for the
actions of all their respective employees, agents and representatives.

 

Section 16.8 Non-solicitation or Hiring of Employees

 

During the Term and for eighteen (18) months thereafter neither Party will
encourage or solicit any employee or consultant to leave the employ of the other
Party; provided however, that the foregoing does not prohibit mass media “want
ads” not specifically directed towards employees or consultants of a Party.

 

Section 16.9 Expenses

 

Except as otherwise expressly provided for herein, each Party shall bear its own
costs and expenses in connection with this Agreement and the performance of its
obligations and responsibilities hereunder.

 

22



--------------------------------------------------------------------------------

Section 16.10 Notices

 

All notices and communications under this Agreement shall be deemed to have been
given (a) when received, if such notice or communication is delivered by
facsimile, hand delivery or overnight courier, and, (b) three (3) business days
after mailing if such notice or communication is sent by United States certified
mail, return receipt requested, postage prepaid. All notices and communications,
to be effective, must be properly addressed to the Party to whom the same is
directed at its address as follows:

 

If to Provider, to:

 

NDCHealth Corporation

National Data Plaza

Atlanta, GA 30329-2010

Attention: Chief Executive Officer (by name)

 

If to Recipient, to:

 

Global Payments Inc.

Four Corporate Square

Atlanta, GA 30329-2010

Attention: Chief Executive Officer (by name)

 

Either Party may, by written notice delivered to the other Party in accordance
with this Section, change the address to which delivery of any notice shall
thereafter be made.

 

Section 16.11 Amendment and Waiver

 

This Agreement may not be altered or amended, nor may any rights hereunder be
waived, except by an instrument in writing executed by the Party to be charged
with such amendment or waiver. No waiver of any terms, provision or condition of
or failure to exercise or delay in exercising any rights or remedies under this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, provision, condition, right or
remedy or as a waiver of any other term, provision or condition of this
Agreement.

 

Section 16.12 Entire Agreement

 

This Agreement constitutes the entire understanding of the Parties hereto with
respect to the subject matter hereof, superseding all negotiations, prior
discussions and prior agreements and understandings relating to such subject
matter.

 

Section 16.13 Severability

 

The provisions of this Agreement are severable and should any provision hereof
be void, voidable or unenforceable under any applicable law, such provision
shall not affect or invalidate any other provision of this Agreement, which
shall continue to govern the relative rights and duties of the Parties as though
such void, voidable or unenforceable provision were not a part hereof.

 

23



--------------------------------------------------------------------------------

Section 16.14 Governing Law

 

This Agreement shall be construed in accordance with, and governed by, the laws
of the State of Georgia, without regard to the conflicts of law rules of such
state. This Agreement is expressly made subject to any United States government
laws, regulations, orders or other restrictions regarding export from the United
States of computer hardware, software, technical data or derivatives of such
hardware, software or technical data.

 

Section 16.15 Force Majeure

 

Except as may be set forth in the Procedures Manual, Provider will not be liable
for any failure of performance of the Services under this Agreement due to any
cause beyond its reasonable control, including acts of war, acts of God,
earthquake, flood, embargo, riot, sabotage, labor shortage or dispute or
governmental act or any other causes beyond Provider’s reasonable control,
whether or not of the same class or kind as those specifically named above.

 

Section 16.16 Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original instrument, but all of which together shall constitute one
and the same Agreement.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written

 

NDCHealth Corporation

   

By:

 

/s/ Randolph L. M. Hutto

  Approved

Name:

 

Randolph L. M. Hutto

  MTW

Title:

 

EVP

 

NDCHealth

Legal Dept.

Global Payments Inc.

   

By:

 

/s/ Suellyn P. Tornay

   

Name:

 

Suellyn P. Tornay

   

Title:

 

General Counsel

   

 

25



--------------------------------------------------------------------------------

EXHIBIT 1.01—INDEX OF THE TERMS DEFINED IN THE AGREEMENT

 

5000 Free Hours

   Article 4(a)

AAA

   Section 15.4

Account Manager

   Section 10.2

Ad Hoc Project

   Section 10.4

Added Devices

   Article 8

Agreement

   First Paragraph

Ancillary Systems

   Article 8

Distribution

   Background

Distribution Agreement

   Background

Distribution Date

   Background

eCommerce Business

   Background

Effective Date

   First Paragraph

Exclusive Devices

   Article 8

Global

   First Paragraph

Health Business

   Background

indemnitee

   Section 14.2

indemnitor

   Section 14.2

Initial Term

   Section 7.1

Losses

   Section 14.1

Monthly Review

   Section 10.1

NDC

   First Paragraph

NDC Global Subsidiaries

   Background

NDC Health Transition Project Manager

   Section 7.8

Parties

   First Paragraph

Party

   First Paragraph

Procedures Manual

   Section 9.1

Provider

   First Paragraph

Recipient

   First Paragraph

Recipient Confidential Information

   Section 13.1

Senior Representative

   Section 10.1

Services

   Article 2

Shared Software

   Section 11.2

Tandem Services

   Article 2

Tandem System

   Background

Telecom Carrier Contracts Services

   Article 2

Telecom Services

   Article 2

Telecom Support Services

   Article 2

Telecom System

   Background

Term

   Section 7.2

Termination Assistance Services

   Section 7.8

Termination Plan

   Section 7.8

Third Party Agreements

   Section 11.1

Toronto Termination Date

   Article 4(a)

Transition Services

   Section 7.8

Weekly Meetings

   Section 10.2

 

1



--------------------------------------------------------------------------------

ADDENDUM I—TELECOM SERVICES

 

Telecom Carrier Contract Services

 

Recipient will utilize and be covered under the Third Party Agreements for
telecommunications carrier services.

 

Telecom Support Services

 

In addition to the foregoing, Provider will supply to Recipient necessary
telecommunications connectivity, engineering, procurement, operations and
administrative services in connection with and in support of the Telecom Carrier
Contract Services on a basis consistent with past practice and all such Services
shall be provided by Provider to Recipient as part of the Telecom Support
Services, which are included in the fixed fee set forth in Article 4.

 

Charges

 

Recipient shall be charged for and shall bear the direct cost of Recipient’s
portion all charges of carriers and other third parties for Telecom Carrier
Contract Services provided to Recipient hereunder in accordance with Article 4
(c) of the Agreement.

 

Expiration / Extension of Current Telecom Carrier Contracts

 

All of the Third Party Agreements for telecommunications carrier services
terminate prior to the expiration or termination of this Agreement. Provider and
Recipient will negotiate separate telecommunications contracts and will use
commercially reasonable efforts to obtain the best possible telecommunication
prices. The parties further agree to establish a Telecommunications Task Force,
with an initial meeting to be set up in early December at a time convenient for
both parties to work toward splitting such services.

 

Telecom Locations

 

Telecom Services will be provided to all of Recipient’s locations in existence
as of the Effective Date. Upon the mutual agreement of the Parties, Provider may
provide Telecom Services to any additional locations of Recipient added during
the Term.

 

Overview of Telecom Support Services

 

Subject to change once the Telecom Carrier Contracts are re-negotiated, Provider
will determine the necessary telecom services for a stated requirement (provided
by Recipient), the best methodology for a solution, engineer a reliable and cost
effective solution, negotiate with potential vendors, negotiate the best price,
implement the solution, and monitor the solutions during its installed life for
required performance. Recipient will be provided Provider’s lowest contract
rates assuming forecasted volumes are met and are in accordance with carrier
negotiated volumes for the particular rate levels.

 

1



--------------------------------------------------------------------------------

Specific Telecom Support Services which will be provided (unless no longer
required in the sole discretion of Recipient provided, however, that such
termination shall not affect the fixed fee set forth in Article 4 (a).

 

  (a) Provisioning

 

  1. Order, track, and coordinate the installation of voice and data circuits
and related equipment.

 

  (b) Engineering

 

  1. Use commercially reasonable efforts to provide telecommunications data and
voice engineering services so that network capabilities match product and
business requirements.

 

  2. Manage an ongoing relationship with all telecommunication service providers
and vendors. Actively pursue cost reductions in an aggressive manner to keep
Recipient in a competitive position both technologically as well as
economically.

  3. Use commercially reasonable efforts to cause the networks to operate
efficiently with high availability at the lowest cost possible.

 

  4. Track new telecommunications technology trends, both tactical and
strategic.

 

  5. Maintain a continuing dialog with all key vendors on trends and new
offerings.

 

  (c) Administration

 

  1. Provide telecommunication vendor contract negotiation and maintenance.

 

  2. Audit and process communications vendors’ invoices for payment.

 

  3. Review and analyze communications cost and contracts of acquired companies.

 

  4. Develop annual communications budget expense based upon usage projections.

 

  5. Maintain reports and trends of expenses vs. plan for telecommunications.

 

  6. Evaluate new service and contract proposals from communications vendors.

 

2



--------------------------------------------------------------------------------

  (d) Network Operations

 

  1. 7x24 monitoring of the data networks.

 

  2. Use commercially reasonable efforts to cause all networks to operate with
minimal down time and at peak efficiency.

  3. Use commercially reasonable efforts to provide network operational support
services so that capabilities match product and business requirements.

 

 

  4. Install and support leased lines and frame networks.

 

  5. Use commercially reasonable efforts to cause networks to perform at 99.5%
availability, identifying and resolving problems quickly.

 

  (e) Voice Services

 

  1. Provide daily operation of the PBX, ACD, voicemail, IVR, and conference
bridge systems at the Corporate Square and Dallas locations.

 

  2. Coordinate moves, adds, or changes for telephone services for headquarters
personnel.

 

  3. Provide support to the call center and help desk operations by assisting in
planning for moves, adds, or changes and day to day operational support and
monitoring.

 

  4. Quickly identify problem areas in quality of service or availability of
voice networks and services and take corrective action to resolve these areas
with little or no disruption to customers.

 

  5. Coordinate and support the implementation of new voice applications or
services with other divisions.

 

  (f) Other Services

 

  1. Provide electronic interfaces to third parties as reasonably necessary to
provide the Services.

 

Personnel Levels and Skills Maintenance

 

Personnel levels will be maintained at least at pre-transition levels. Pertinent
skills will be maintained at the levels necessary to properly maintain and
support the particular technologies.

 

3



--------------------------------------------------------------------------------

ADDENDUM II—TANDEM SERVICES

 

General

 

Provider will provide to Recipient Tandem hardware/software facilities,
operations, and technical support for transaction processing, cash management,
and file transfer and Tandem-related communications hardware and software
systems services including related technical and operations support services.

 

The Tandem Services will be provided (until no longer required in the sole
discretion of Recipient provided, however, that such termination shall not
affect the fixed fee set forth in Article 4 (a) except as set forth in Article 4
(a) regarding Toronto.

 

Locations

 

The Tandem Services will be provided for the following Recipient locations:
Atlanta (including any new locations that become part of the Atlanta system
complex), Dallas and Toronto.

 

Specific Tandem Services

 

  (a) Hardware/Software Processing Facilities:

 

  • Provide properly sized (based on results of Capacity Planning) Tandem
Guardian OS based systems.

 

  • Maintain OS level system integrity. Provide system reliability through
preventative software maintenance, carefully scheduled system updates, and
quality control procedures:

 

  • Support the existing Recipient FrontEnd Communications applications.

 

  • Support the existing Recipient File Transfer application.

 

  • Support application modification of the existing Recipient FrontEnd
Communications applications where feasible under the existing architecture.

 

  • Support application modification of the existing Recipient File Transfer
applications where feasible under the existing architecture.

 

  (b) Operations

 

  • Provide 7x24 operations management support for the Tandem systems.

 

  • Provide method to coordinate and accept application operational support
changes.

 

1



--------------------------------------------------------------------------------

  • Provide daily operations status reports.

 

  • Provide Backup and recovery

 

  (c) Technical Support

 

  • Provide 7x24 production level technical support for the Tandem systems.

 

  • Provide technology and applications guidance to Recipient in the best use of
Tandem technology and proper application techniques.

 

  • Track new Tandem related technology trends, both tactical and strategic,
that may have pertinence to Recipient’s current and future product offerings.
Maintain a continuing dialog with all key vendors.

 

  (d) Capacity Planning

 

  • Conduct capacity analysis weekly (or more frequently if reasonably required)
to plan for sufficient system capacity to handle anticipated peak loads. Work
with the business units to develop business forecasts and track actuals against
forecasts.

 

  (e) Capacity Acquisition

 

  • Manage acquisition and deployment of properly configured Tandem equipment
based on capacity planning analysis

 

Interface Management

 

  • Use commercially reasonable efforts to timely deploy properly configured
Tandem communications equipment based on Recipient customer interface
requirements. This area will require highly coordinated integration with the
telecommunications department’s communications provisioning services.

 

Personnel Levels and Skills Maintenance

 

  • Maintain current Recipientspecific Tandem staffing levels. Hire, train, and
maintain well qualified personnel to staff the Communications Systems
Engineering organization

 

2



--------------------------------------------------------------------------------

Reporting

 

  • Maintain current Recipientspecific reporting facilities. These include the
daily operational status reports as well as the real time feeds into the
existing monitoring systems.

 

  • The following regular monthly reporting will be provided by Provider to
Recipient by the 10th day of each month for the preceding month:

 

  • Tandem processor capacity utilization

 

  • System Outages - planned or unplanned

 

  • Network outages - planned or unplanned

 

  • Communication port assignment/usage

 

3



--------------------------------------------------------------------------------

ADDENDUM IV—AD HOC SERVICES

 

General

 

Provider will use commercially reasonable efforts to provide to Recipient such
other specific network and systems related services or projects as Recipient may
from time to time reasonably request. The network and systems related services
or projects that are referred to on Exhibit A shall not be considered Ad Hoc
Services and all associated costs are included in the fixed fee referred to in
Article 4(a).

 

All routine network and systems related services or projects shall be provided
under Addendum I and Addendum II, are included in the fixed fees referred to in
Article 4, and are not to be considered Ad Hoc Services. All network and systems
related services or projects that relate to production problems, production
issues, circuit implementation and de-implementation (except for circuit
implementation and de-implementation requested in connection with the Transition
Services), and any other projects or services that are similar in type or nature
to the services being provided by Recipient at the time of the request are
included in the fixed fees referred to in Article 4 and are not to be considered
Ad Hoc Services.

 

No project or service shall be considered Ad Hoc Services unless the parties
mutually agree in writing that such project or service is not included in
Addendum I and/or Addendum II. If the Parties cannot mutually agree, the parties
shall turn to the dispute resolution provisions of Article 15

 

Project Requests; Project Management.

 

Recipient shall submit all project requests to Provider using a Provider
specified format. Not later than ten (10) calendar days after a project request
is submitted by Recipient, Provider shall respond in writing either (i) that
Provider is able to perform the project, together with the estimated timeframe
and a quote indicating the number of man-hours necessary to complete the project
and the resulting cost of the project based upon Recipient’s actual costs
related to the applicable man-hours (prorated salary plus benefits) and the
estimated out-of pocket expenses, (ii) that Provider is unable to evaluate its
ability or to perform the project, or to provide an estimated timeframe and
estimate cost for completion of the project, because the project request lacked
needed specificity, information or other omissions, or (iii) in the event that
Provider determines that the requested project will jeopardize overall
reliability, response time, or other material aspects of the Tandem System or
the Telecom System, that Provider will not perform the project. If Provider
informs Recipient that Provider will not perform the project for the reasons set
forth in subsection (iii) of this paragraph, the Provider and Recipient Senior
Representatives will discuss the issues raised by the project request and the
response, in good faith, to see if the Parties can mutually agree to a mutually
satisfactory solution.

 

The status of all Ad Hoc Services projects will be reported at the Weekly
Meetings. The status will include a listing of all projects in process and
submitted, the completion status, and the amount of resources allocated. Before
any project is commenced the Parties will agree upon a

 

1



--------------------------------------------------------------------------------

good faith estimate. Recipient shall use its internal resources for all Ad Hoc
Services unless Provider agrees in writing to pay for a third party contractor.

 

Resource Commitment

 

Status reports prepared by Provider pursuant to this Addendum IV shall summarize
the remaining man hours available to Recipient under the 5000 Free Hours and
describe Recipient’s use of available man hours during the period covered by
such report. All Ad Hoc Services are intended to be performed by this committed
level of resources. If this resource level is insufficient to perform the
requested Ad Hoc projects, the Recipient will have the option of requesting
adding resources at extra cost in accordance with the methodology described
herein. The resources available for project work will be shared with those
resources required for technology support as is the current practice. This means
that any promised delivery dates will be subject to modification if support or
operations issues arise. Recipient will be promptly informed if the latter
situation occurs. Provider will use commercially reasonable efforts to increase
the resource level on any project if Recipient requests and Recipient agrees to
fund all incremental costs thereof in accordance with the methodology described
in the paragraph entitled Project Requests; Project Management set forth above.
The Provider, however, does not guarantee the ability to increase resource
levels due to the specialized nature of certain skill sets.

 

Timing of Project Requests

 

The parties agree that the estimated completion dates of projects set forth on
Exhibit A and for future requested projects, whether such projects are
determined to be Ad Hoc Services or included in the fixed fees set forth in
Article 4, will be consistent with the past practices of the parties.

 

     2     



--------------------------------------------------------------------------------

EXHIBIT A TO ADDENDUM IV

Global Payments/NSS projects

 

Ranking

--------------------------------------------------------------------------------

  

Court

--------------------------------------------------------------------------------

  

Global Payments / NSS Projects

--------------------------------------------------------------------------------

   Prol Reg
#


--------------------------------------------------------------------------------

  

NSS Rcpt

--------------------------------------------------------------------------------

   ECD


--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

   Phase


--------------------------------------------------------------------------------

   NSS Group


--------------------------------------------------------------------------------

          Project Requests                                    NDC    Migrage
TCP/IP enable Visa Security Module    91    11/12/2003    TBD    11/12/03
Request received along with specs on CD                NDC    New Concord Debit
Interface for Central and East hosts    90    10/24/2003    10/03   

11/12/03 In production. Okay to close?

 

11/6/03 Scheduled for move into production on 11/10

 

11/5/03 Testing underway

               NDC    Move Central protocol behavior to East dial-up program to
support Visa POS check process    87    10/2/2003        

10/24 Jeff working with requestor on this

10/2 Request received

               NDC    TNS NIP conversion to TCP/IP    83    9/8/2003        

11/12 NSS Internal meeting scheduled for next week.

 

10/8 KB to schedule meeting with Rit_er. Barker, Roach to discuss

        -      GPN    Dial up TCP/IP connectivity via TNS    80    7/18/2003   
10/03   

10/2 terminal without backup unacceptable for GPN

 

8/21 Waiting on customer to provide terminal for testing

 

8/18 Technical call rescheduled to 8/20

               NDC    Develop telecom alternatives for Sprin_net applications   
78    6/17/2003    06/04   

11/5 NIPS still not connected to host; need public _rx issue resolved; delays in
International circuits

 

10/25 NIPS installed

               GPN    Don Mills Relocation    76    5/9/2003    TBD   

10/17/03 GPN still determining scope

 

9/17/03 Meeting held and GPN to write IF requests

 

9/10/03 Meeting scheduled for 9/11/03

               GPN    MQ Series software available on Tandem    64    12/23/2003
   01/03   

11/11/03 Coded and ready for testing; connectivity teleconference needs to be
rescheduled

 

11/5/03 Rit_er questions answered

               GPN    FE Stand-in Processing    55    5/29/2002        

10/9/03 Central platform cancelled; East Stand in is still a go waiting to be
scheduled.

 

4/24/03 Decision made to do East stand in; however, need to work out scheduling.

 

3/5/03 Quote of 20 weeks effort emailed to Pam Sparkman

   TBD    Telecomm

**

                                                  Active Projects               
                    GPN    Migrate American Express connections to TCP/IP    88
   TBD    01/03   

11/6/03 Ian Griswold working on IFs

 

10/30 Jeff Cooper has completed his coding; will be testing next 3-4 weeks

               GPN    Support keyed EBT transactions    86    9/30/2003    10/03
  

10/9 Need to verify if this has been tested

 

9/20 request received and coding completed and ready for testing

         

 

** To move east platform authorization only traffic to the stratus (or another
system with a similar interface)

 

Convert the bisynchronous lease lines to another protocol in order to get off of
the NT boxes

 



--------------------------------------------------------------------------------

Global Payments/NSS projects

 

Ranking

--------------------------------------------------------------------------------

  

Court

--------------------------------------------------------------------------------

  

Global Payments /NSS Projects

--------------------------------------------------------------------------------

   Prol Reg #


--------------------------------------------------------------------------------

  

NSS Rcpt

--------------------------------------------------------------------------------

   ECD


--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

   Phase


--------------------------------------------------------------------------------

   NSS Group


--------------------------------------------------------------------------------

     GPN    Concord TCP/IP interface    68    3/28/2003    TBD   

10/16/03 Ready for production

 

10/2 Concord has made schema changes; may need to be re-tested

 

9/26 scheduled for production 9/29

 

9/11/03 Applications testing

 

8/21/03 Network connectivity testing complete; ready for applications testing

 

8/7 Network issues with testing; waiting to hear back from Concord

 

8/1 Coding complete and ready for test

 

7/17/03 Circuits installed next week

 

7/10/03 functional requirements for Tandem received

 

5/1/03 Quote provided; 24 hours; ISO support 80 hours;

               GPN    Provide detailed billing info on GL entries and
allocations related to all voice comm services    61    9/4/2002    08/03   

10/8/03 ATT, Verizon and Qwest bills outstanding ECD month-end

 

9/10/03 3 vendor bills outstanding

 

8/20/03 Billing moved; expect to see on separate bills

   Quote    telecomm      GPN    Move Comerica POS traffic from WorldCom to TNS
   74    5/9/2003    TBD   

9/18/03 still waiting on Comerica

 

8/28/03 Waiting on Comerica

 

_/11/03 Bill Barker has sent pricing

         

3

   GPN    Dallas Call Center Technology Upgrade (NOVA stand in)    54   
5/10/2002    07/02   

8/22/03 Nova will be leaving in November; will need to remove Nova specific
Tandem code.

 

8/8/03 Issues causing re-test

   Implementation    Tandem

3

   GPN    Dallas Center Technology Upgrade - Contingency code    33    8/13/2001
   03/03   

10/16/03 95% complete; working remaining issues

 

9/17/03 GPN/Avaya working issues

 

8/28/03 GPN working to resolve issues

 

8/21/03 3 lines have Issues.

 

8/8/03 Issues causing re-test

 

8/1/03 ECD 8/15/03

 

7/17/03 Implementation underway

 

7/10/03 Implementation scheduled for next week

 

8/25/03 Stress testing continues

 

8/17/03 Additional stress testing

 

6/11/03 Stress test Issues; re-test scheduled 6/13

 

5/29/03 Implementation scheduled to begin

 

5/22/03 Issues with IVR being resolved.

 

5/1/03 Mid may Implemenlallon

   Implementation    Tandem

 

Page 2



--------------------------------------------------------------------------------

Global Payments/NSS projects

 

Ranking

--------------------------------------------------------------------------------

  

Court

--------------------------------------------------------------------------------

  

Global Payments / NSS Projects

--------------------------------------------------------------------------------

   Prol Reg #


--------------------------------------------------------------------------------

  

NSS Rcpt

--------------------------------------------------------------------------------

   ECD


--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

   Phase


--------------------------------------------------------------------------------

   NSS Group


--------------------------------------------------------------------------------

4

   NDC    Disaster Recovery and Backup    15    11/30/2001        

11/05 Issue with one customer scheduled for testing on 11/6

 

10/28 Round 2 of testing completed on 10/23 with 4 of 6 customers successfully
tested

 

10/15/03 IP tests scheduled for 10/21 and 10/23

 

9/10/03 Pilot IP customers scheduled to test on 9/17; next meeting 9/18

 

9/4/03 Meeting scheduled later today

 

8/1/03 GPN Internal Issues with account supports role

 

7/25 Meeting held and customers Identified for pilot.

 

7/10/03 List distributed; Jay to check on status of testing IP customers; KB to
schedule meeting for next week

 

6/19/03 Waiting on Jay Bickham to distribute list; will check availability of
Jeff Cooper to participate in testing

 

6/18/03 Meeting held; Jay Bickham to distribute list; Brian

   Implementation    Tandem /
Telecomm          

Transition Projects

--------------------------------------------------------------------------------

                                   NDC    DV2 Migration to DHC                  

10/2/03 Ritter determining process flow/system administrator before sw Installed

 

7/17/03 Ritter has ordered source control software

 

6/18/03 Ritter to order source control software HC real time environment has not
been removed. 5/15 anticipate more than a few weeks will be moved from different
platform for source countrol handling and addressing auditing concerns.

         

 

Page 3



--------------------------------------------------------------------------------

Addendum VII—Capacity Planning

 

12-Month Rolling Forecasts

 

To facilitate capacity planning, Recipient will provide to Provider a 12-month
rolling forecast of expected transaction volumes for the Tandem System
(including hardware) and Telecom System capacity planning purposes in a format
to be provided by Provider. Said 12-month forecast shall be provided by
Recipient each month by the first day of each calendar month and shall provide a
firm and fixed forecast commitment for the ensuing twelve calendar months. These
capacity forecasts will be used by Provider as the basis for acquisition of
Tandem hardware, TCP/IP network, and telecommunications capacity and for the
charges for the Services in accordance with Addendum V. Provider and Recipient
will meet at least monthly to review capacity requirements as well as actuals
against forecasted plan.

 

Additional Capacity Requirements

 

If Provider reasonably determines that additional equipment is required for the
sole purpose of satisfying the Recipient capacity requirements as reflected in
capacity forecasts provided by Recipient to Provider hereunder, Provider shall
promptly notify Recipient in writing and Recipient shall have up to 15 calendar
days to either consent to such purchase by Provider or to give notice that it
disputes the need for such purchase, in which case the dispute will be resolved
pursuant to Article 15. No Added Device shall be purchased without Recipient’s
written consent as set forth in Article 8(b).

 

Any and all costs incurred in connection with this Addendum VII are included in
the fixed fees referred to in Article 4.

 

1